          Case 5:17-cv-00072-BLF Document 551-2 Filed 04/20/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
10
     FINJAN, INC., a Delaware Corporation,                Case No. 5:17-cv-00072-BLF
11
                      Plaintiff,                          [PROPOSED] ORDER GRANTING
12
                                                          STIPULATED REQUEST FOR
13            v.                                          REDACTIONS TO COURT’S ORDER ON
                                                          DAUBERT MOTIONS DATED APRIL 17,
14   CISCO SYSTEMS, INC., a California                    2020 (DKT. 549)
     Corporation,
15
                      Defendant.                          Hon. Beth Labson Freeman
16
                                                          Ctrm: 3, 5th Floor
17

18            PURSUANT TO THE STIPULATION, IT IS SO ORDERED that page 11, lines 1–2, 11–
19   12; page 21, lines 17–18, 20, 25; page 22, line 11; page 23, lines 3, 21–28; and page 24, lines 1-8,
20   12-13, 25-26 of the Court’s Order on Daubert Motions dated April 17, 2020 (Dkt. 549) shall be
21   redacted.
22      IT IS SO ORDERED
23   Dated:
24
                                                    Hon. Beth Labson Freeman
25                                                  United States District Court
26
27

28
                                       1            Case No. 5:17-cv-00072-BLF
     [PROPOSED] ORDER GRANTING STIPULATED REQUEST FOR REDACTIONS TO
     DAUBERT MOTIONS
